DETAILED ACTION 
1. 	This office action is in response to the communicated dated 15 August 2022 concerning application number 16/536,380 effectively filed on 09 August 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 2, 4-5, 7, 9-20, 22-24 are pending, of which claims 2, 4, and 9-11 have been amended; claims 22-24 have been added; claims 1, 3, 6, 8, and 21 have been cancelled; and claims 2, 4-5, 7, 9-20, 22-24 are under consideration for patentability.  

Response to Arguments
4. 	Applicant’s Terminal Disclaimer dated 15 August 2022 has been approved. As a result, the rejection of claims 2, 4-5, 7, and 9-17 on the grounds of nonstatutory double patenting have been withdrawn.
Applicant’s arguments dated 15 August 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 2, 4-5, 7, and 9-20. 

	Allowable Subject Matter
5. 	Claims 2, 4-5, 7, 9-20, and 22-24 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a system comprising a signal generator, an antenna assembly, a metal layer, and a feed port similar to those recited in the pending claims. Specifically, the prior art of record fails to suggest the limitation that recites “the metal layer is operable to create an electric field density higher than that created by a different metal layer configured differently than the two-leaf structure but with a surface area identical to the two-leaf structure.” The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Chen (US 2012/0004708 A1) teaches a system (implantable medical device 100 and external base station 200 [abstract, 0031, FIG. 3]) comprising a signal generator (signal generator 214 [0036, 0038]). Furthermore, Chen teaches an antenna assembly (antenna assembly 204 / 206 [0025-0026, FIG. 4A, FIG. 6]) comprising a metal layer (the antenna 204 comprises a metal plate [0031]) and a feed port (switch 222 [0036]). 
	Chen does not explicitly teach wherein the metal layer is a two-leaf structure that includes two leaves each having three vertices, wherein the two leaves adjoin each other at one vertex. 
	The Examiner respectfully submits, as Chen teaches the use of a metal layer ([0031]), configuring the metal layer to have a two-leaf structure as recited above would be a matter of changing the shape and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
	Chen does not explicitly teach wherein the antenna assembly operates with a reflection ratio of at least 6 dB, the reflection ratio corresponding to a ratio of a transmission power of the antenna assembly when driven by the input signal and a reflection power seen by the antenna assembly resulting from emission of the linearly polarized electric field to the receiving antenna implanted underneath a subject's skin.
	Perryman (US 2013/0066400 A1) teaches wherein the antenna assembly operates with a reflection ratio of at least 6 dB (the ratio of reflected RF pulse energy from the antennas may operate at 6 dB [0076, 0108-0109, 0125, 0129]). 
Chen and Perryman suggest the reflection ratio corresponding to a ratio of a transmission power of the antenna assembly when driven by the input signal and a reflection power seen by the antenna assembly resulting from emission of the linearly polarized electric field to the receiving antenna implanted underneath a subject's skin (Perryman teaches wherein the ratio compares the power of the received input signal to the power of the RF pulse field [0125]. Furthermore, Chen teaches the antenna 204 being configured to receive an input signal from the power amplifier 206 that allows for the emission of the linear polarized electric field 302 [0030-0031, 0036, 0039-0040, FIG. 4A]. In this case, Perryman’s reflection ratio could be used to measure the power difference between Chen’s input signal and the emitted polarized electric field). 
Chen and Perryman do not explicitly teach wherein the metal layer is operable to create an electric field density higher than that created by a different metal layer configured differently than the two-leaf structure but with a surface area identical to the two-leaf structure. This claim limitation was previously objected and indicated to be allowable if rewritten in an independent form. Specifically, Applicant has rewritten this limitation within the independent claim to make all of the claims allowable. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792